        Case 1:21-cv-00095-JHR-LF Document 24 Filed 07/08/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

S.E.B.M., a minor, by and through her next friend,
MARIA MENDEZ FELIPE,

               Plaintiff,                                             No. 21-cv-00095-JHR-LF

       v.

THE UNITED STATES OF AMERICA,

               Defendant.


                     STIPULATED MOTION TO HOLD ACTION
                IN ABEYANCE FOR AN ADDITIONAL SIXTY (60) DAYS

       Plaintiff and Defendant United States of America, constituting all parties appearing in

this action, through undersigned counsel of record hereby jointly move the Court for an Order

holding this action in abeyance for an additional period of sixty (60) days. In support of this

motion, the parties state the following:

       1.      Plaintiff S.E.B.M., a minor, brought this action pursuant to the Federal Tort

Claims Act (“FTCA”) against Defendant United States of America, alleging that she suffered

harm and injury as a result of, among other things, being separated from her father at the United

States border when she was two years old.

       2.      The United States filed a Motion to Dismiss this action, asserting a lack of subject

matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

       3.      Prior to engaging in further briefing on the issues raised in this litigation, the

parties sought a sixty-day stay to engage in settlement discussions to determine whether the

matter could be resolved amicably at this stage of the proceedings. See Doc. 22.

       4.      The Court granted the motion on May 18, 2021. See Doc. 23.



                                                 1
        Case 1:21-cv-00095-JHR-LF Document 24 Filed 07/08/21 Page 2 of 3




       5.      The United States, along with a group of counsel who are coordinating

negotiations on behalf of plaintiffs and claimants, is engaged in a nationwide effort to settle

district court cases and pending administrative tort claims arising from the numerous family

separations at the U.S./Mexico border that occurred during the prior administration. While

significant progress has been made, due to the scale and complexity of the effort, additional time

is needed to achieve a global resolution of these matters.

       6.      In order to facilitate these continuing settlement discussions, the parties

respectfully move the Court for an Order holding this action, including all proceedings and case

deadlines, in abeyance for an additional sixty (60) days. A proposed Order is submitted herewith.

       7.      Counsel for Plaintiff and the United States have conferred regarding this request

and agreed to jointly move the Court to hold this action in abeyance for the time specified above.


Respectfully submitted this 8th day of July, 2021.



                                                      FRED J. FEDERICI
                                                      Acting United States Attorney


                                                      /s/ Christine H. Lyman 7/8/21
                                                      CHRISTINE H. LYMAN
                                                      Assistant United States Attorney
                                                      P.O. Box 607
                                                      Albuquerque, New Mexico 87103
                                                      (505) 224-1532
                                                      Fax: (505) 346-7205
                                                      Christine.Lyman@usdoj.gov

                                                      Attorneys for the United States of America




                                                 2
Case 1:21-cv-00095-JHR-LF Document 24 Filed 07/08/21 Page 3 of 3




                                   _/s/ David H. Urias____
                                   David H. Urias
                                   Josh Ewing
                                   FREEDMAN BOYD HOLLANDER GOLDBERG
                                   URIAS & WARD, P.A.
                                   20 First Plaza, Suite 700
                                   Albuquerque, New Mexico 87108
                                   (505) 842-9960
                                   dhu@fbdlaw.com
                                   je@fbdlaw.com


                                   /s/ Lisa Lehner____________
                                   Lisa Lehner, Fla. Bar 382191
                                   Jennifer Coberly, Fla. Bar No. 930466
                                   AMERICANS FOR IMMIGRANT
                                   JUSTICE
                                   6355 NW 36 Street, Suite 2201
                                   Miami, FL 33166
                                   Phone: (305) 573-1106 Ext. 1995
                                   Fax: (305) 576-6273
                                   llehner@aijustice.org
                                   jcoberly@aijustice.org



                                   s/ Ian Ross
                                   Ian M. Ross, Fla. Bar No. 091214
                                   Erica L. Perdomo, Fla. Bar No. 105466
                                   STUMPHAUZER FOSLID SLOMAN
                                   ROSS & KOLAYA, PLLC
                                   Two South Biscayne Blvd., Suite 1600
                                   Miami, FL 33131
                                   (305) 614-1400
                                   iross@sfslaw.com
                                   eperdomo@sfslaw.com

                                   Attorneys for Plaintiff




                               3
